       Case 2:21-mc-00210-JWL-JPO Document 2 Filed 07/29/21 Page 1 of 2




                       IN THE UNTED STATES DISTRICT COURT
                               DISTRICT OF KANSAS


ARC LPW I, LLC,                              )
                                             )
               Plaintiff,                    )
                                             )
V                                            )       Case No. 2:21-MC-00210
                                             )
KLMKH, INC.,                                 )
                                             )
               Defendant.                    )

                       APPLICATION FOR WRIT OF ASSISTANCE

TO:    Clerk of the United States District Court for the District of Kansas:

       Plaintiff, ARC LPW I, LLC, requests the issuance of a writ of assistance to put Plaintiff

in possession of personal property and equipment in accordance with the judgment of this Court,

which more fully appears from the Affidavit of Ronald S. Weiss, Plaintiff’s attorney, attached

hereto as Exhibit A.

                                     Respectfully Submitted,

                                     BERMAN, DeLEVE, KUCHAN & CHAPMAN, LLC

                                     By /s/ Ronald S. Weiss
                                             Ronald Weiss KS# 70349
                                             2850 City Center Square
                                             1100 Main Street
                                             Kansas City, Missouri 64105
                                             (816) 471-5900 telephone
                                             (816) 842-9955 fax
                                             rweiss@bdkc.com
                                     ATTORNEY FOR PLAINTIFF
       Case 2:21-mc-00210-JWL-JPO Document 2 Filed 07/29/21 Page 2 of 2




                                          EXHIBIT A

                        AFFIDAVIT FOR WRIT OF ASSISTANCE

STATE OF MISSOURI             )
                              ) ss
COUNTY OF JACKSON             )

       Ronald Weiss, of lawful age, being first duly sworn, deposes and says:

       1. He is the attorney of record for ARC LPW I, LLC, Plaintiff, in the above captioned

           action.

       2. A Stipulation and Order Disposing of Action and Claims and Consenting to Entry of

           Judgment was entered in the United States District Court for the Southern District of

           Texas, Houston Division on June 7, 2021.

       3. The Foreign Judgment was filed in this Court on July 20, 2021.

       4. The redemption period expired on July 7, 2021.

       5. The Defendant, KLMKH, Inc. is in possession of equipment and personal property in

           which the Plaintiff intends to levy upon.

       6. Plaintiff would like to utilize the assistance of the United States Marshal and provide

           authority to conduct the sale of any personal property or equipment.



                                                       ____________________________________
                                                             Ronald S. Weiss


Subscribed and sworn to before me this 27th day of July, 2021.


__________________________________
Julie Ann Eisman, Notary Public

My Commission Expires: _____________
